HENRY, J.
This case was originally brought before a justice of the peace, being a replevin suit begun by the Bailey Co. for the recovery of a piano. The transaction out of which the litigation grew was an exchange of pianos, whereby a balance of $245 was left owing the Bailey Co. by Mrs. Bastifell. Upon the trial in *146the justice court it appeared the facts were these: About the time the exchange was effected, the Bailey Co. gave a certificate, by the terms of which it undertook and agreed then and there that any installments of the purchase price due it for the piano which it had given in exchange to Mrs. Bastifell would, in case of her death, be canceled, so that the piano would become the unencumbered property of her personal representatives.
The defendant contended that the real agreement with the Bailey Co. was that the obligation should be canceled in case of the death, not of Mrs. Bastifell, who purchased the piano, but of her husband, out of whose earnings the installments were to be paid. It is evident that the certificate was signed and delivered subsequently to the consummation of the exchange, though the agreement, whatever its terms, was made at the time.
The case, as before stated, was originally brought before a justice of the peace, who when confronted with the certificate, ruled against the defendant’s contention because, as he said, it varied the terms of the written agreement. No exception was then reserved, nor was any proper offer made to prove the alleged oral agreement made between the parties at the time of the exchange of pianos; and though it may well be true, if we understand the situation, that the evidence was admissible, still the error is not properly presented in the record before us.
But, it is urged further on behalf of Mrs. Bastifell, if the justice was right in ruling out this evidence, the defendant’s contention that the certificate or agreement should bo reformed and construed in accordance with the actual meaning and intent of the parties, presented an equitable defense which made it the duty of the justice to dismiss the case and permit it to be brought in a forum which could adjudicate equitable issues.
We do not understand that this is the proper practice.
If a reformation of the certificate were • required to enable the defendant to make his proper defense, he must bring his action to reform it in the only forum which has cognizance of that matter, to-wit, the court of common pleas. There, pending the action, an order temporarily restraining the prosecution of the replevin suit could be had. Manifestly, as pointed out at the hearing, if the justice had dismissed the action, it being for *147property valued at less than $100, we will say, and a new action had been brought in the court of common pleas, the petition in replevin would there have been demurrable because it was below the jurisdiction of the court of common pleas, and the plaintiff, having been thrown out of the justice court, would then be thrown out of the court of common pleas, as well.
We see no error in the record before us and the judgment is affirmed.
Marvin and Winch, JJ., concur.